FOURTH DIVISION
                                 DILLARD, C. J.,
                           DOYLE, P. J., and MERCIER, J.

                     NOTICE: Motions for reconsideration m us t be
                     physically re ceived in our clerk’s office within ten days
                     of the date of decision to be deemed timely filed.
                                     http://www.gaappeals.us/rules


                                                                        February 5, 2019




In the Court of Appeals of Georgia
 A18A2136. DEASON v. THE STATE.

      MERCIER, Judge.

      Robert Wiley Deason appeals his conviction for driving with an expired license.

We affirm.

      The record shows that Deason was charged by accusation with driving with an

expired license, and his case proceeded to a bench trial in the State Court of Bibb

County. The trial court found him guilty, ordering him to pay a $750 fine. Deason

subsequently filed a pro se notice of appeal to the “Georgia Superior Court.”1

Concluding that Deason could not appeal his state court misdemeanor conviction to

the superior court, the trial court determined that he “desire[d] to appeal his conviction



      1
          Deason was represented by counsel at trial.
to the next level of court.” It thus directed the state court clerk to transmit the appeal

to this Court.2

       Generally, “[n]o person . . . shall drive any motor vehicle upon a highway in this

state unless such person has a valid driver’s license[.]” OCGA § 40-5-20 (a). Deason

concedes on appeal that he had a driver’s license at one point, but not at the time of

the charged offense. He does not deny that he was driving when cited for the traffic

violation. And although he claims that the trial court erred in finding him guilty of

driving with an expired license, he failed to include a transcript of the bench trial in the

appellate record. See Hines v. State, 320 Ga. App. 854, 863 (4) (740 SE2d 786)

(2013) (“When an appellant seeks to prove error in the trial proceedings, the burden

is on him to produce a transcript of the allegedly erroneous matter.”) (citations and



       2
          The state court properly determined that the superior court lacked appellate
jurisdiction over Deason’s criminal conviction and transmitted the appeal to this Court
for resolution. See Reed v. State, 229 Ga. App. 817, 819 (495 SE2d 313) (1997)
(Court of Appeals has jurisdiction over appeal from a state court conviction); OCGA
§ 15-6-8 (outlining superior court’s limited appellate authority); see also OCGA §
5-6-37 (“[A]n appeal shall not be dismissed nor denied consideration . . . because of
a designation of the wrong appellate court.”); OCGA § 5-6-30 (rules of appellate
practice “shall be liberally construed so as to bring about a decision on the merits of
every case appealed and to avoid dismissal of any case”); Ga. Const. of 1983, Art. VI,
Sec. I, Par. VIII (“Any court shall transfer to the appropriate court in the state any civil
case in which it determines that jurisdiction or venue lies elsewhere.”).

                                             2
punctuation omitted); OCGA § 5-6-41 (g) (discussing procedure for obtaining

substitute transcript “[w]here a trial is not reported”).

       “Without a transcript to review, this court must assume as a matter of law that

the evidence presented at trial supported the [trial] court’s findings.” Johnson v. State,

261 Ga. 678, 679 (2) (409 SE2d 500) (1991) (citation omitted). Nothing in the scant,

eight-page appellate record demonstrates any error below. See Westmoreland v. State,

287 Ga. 688, 696 (10) (699 SE2d 13) (2010) (“It is a sound rule of appellate practice

that the burden is always on the appellant in asserting error to show it affirmatively by

the record.”) (citations and punctuation omitted). To the extent Deason claims that he

is a “sovereign citizen” not subject to the jurisdiction of the courts or governmental

agencies, that argument fails. As we recently noted, the “sovereign citizen” defense,

which alleges that the government is illegitimate, “has no conceivable validity in

American law.” Brown v. State, 346 Ga. App. 245, 247 (4) (816 SE2d 111) (2018).

       Judgment affirmed. Dillard, C. J., and Doyle, P. J., concur.




                                              3